DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 17 March 2011. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-12, 16, 18-19, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 4-11, 14-15, 18 of U.S. Patent No. 11277468. Although the claims at issue are not identical, they are not patentably distinct from each other because

Instant Application 17649701
US Patent 11277468
1. A computer-implemented method, comprising: detecting, by a computing device, that a media content capturing component of the computing device has been activated; responsive to the detecting, establishing, by the computing device, a communications channel between the computing device and a remote computing system; and automatically uploading, to the remote computing system and by the computing device and over the communications channel, media content captured by the media content capturing component without receipt of contemporaneous user input that specifies that the media content is to be uploaded to the remote computing system.
2. A computer-implemented method, comprising: capturing, by a mobile device, an image using a camera of the mobile device; detecting, by the mobile device, that the camera has been activated; responsive to the detecting, establishing a communications channel between the mobile device and a remote computing system, storing, by the mobile device, the image in memory of the mobile device; and automatically uploading, by the mobile device and via the communications channel, the image to the remote computing system without receipt of contemporaneous user input that specifies that the image is to be uploaded to the remote computing system
4. The computer-implemented method of claim 1, wherein the remote computing system is configured to receive user input that identifies a user account of an online service provider to which the media content is to be uploaded.
6. The computer-implemented method of claim 5, wherein the user input that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system includes user input that identifies a user account of an online service provider to which the images are to be uploaded, wherein the remote computing system provides the online service provider
5. The computer-implemented method of claim 4, wherein the user input that identifies the user account of the online service provider includes user input that 43Attorney Docket: 20-640-US-CON4 specifies a username and a corresponding password for the user account of the online service provider.
7. The computer-implemented method of claim 6, wherein the user input that identifies the user account of the online service provider includes user input that specifies a username and a corresponding password for the user account of the online service provider.
6. The computer-implemented method of claim 4, wherein the user input that identifies the user account of the online service provider includes user input that specifies that the remote computing system is to make the media content available to another user of the online service provider.
8. The computer-implemented method of claim 5, wherein the user input that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system includes user input that specifies that the remote computing system is to make the images captured by the mobile device available to another user
7. The computer-implemented method of claim 6, wherein the user input that specifies that the remote computing system is to make the media content available to the another user includes user input that specifies the another user.
9. The computer-implemented method of claim 8, wherein the user input that specifies that the remote computing system is to make the images captured by the mobile device available to the another user includes user input that specifies the another user.
8. The computer-implemented method of claim 6, wherein automatically uploading of the media content to the remote computing system causes the remote computing system to make the media content available to the another user.  

10. The computer-implemented method of claim 8, wherein automatically uploading the image to the remote computing system causes the remote computing system to make the image available to the another user.
9. The computer-implemented method of claim 6, wherein automatically uploading the media content to the remote computing system causes the remote computing system to send a message to the another user to notify the another user that the media content is available to the another user.
11. The computer-implemented method of claim 10, wherein automatically uploading the image to the remote computing system causes the remote computing system to send a message to the another user to notify the another user that the image is available to the another user.
10. The computer-implemented method of claim 1, wherein contemporaneous user input comprises user input received shortly before the computing device uploads the media content to the remote computing system.
4. The computer-implemented method of claim 2, wherein contemporaneous user input comprises user input received shortly before the mobile device uploads the image to the remote computing system.
11. The computer-implemented method of claim 1, wherein the remote computing system is configured to receive, before the media content capturing component captures the media content, user input that specifies that the media content is to be automatically uploaded to the remote computing system, and wherein the computing device automatically uploads the media content to 44Attorney Docket: 20-640-US-CON4 the remote computing system based on the user input that specifies that media content is to be automatically uploaded to the remote computing system.  

5. The computer-implemented method of claim 2, further comprising receiving, by the mobile device before the mobile device captures the image, user input Page 2 of 14Application No. 16/686,485Attorney Docket No. 20-640-US-CON3 Response to the final Office Action dated July 21, 2021 that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system, wherein the computing system automatically uploads the image to the remote computing system as a result of having received the user input that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system.
12. The computer-implemented method of claim 11, wherein the user input that specifies that media content is to be automatically uploaded to the remote computing system includes user input that specifies that the media content is to be tagged with geolocation metadata, and wherein automatically uploading the media content to the remote computing system comprises tagging the media content with the geolocation metadata.
18. The computer-implemented method of claim 5, wherein the user input that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system includes user input that specifies that images captured by the mobile device are to be tagged with geolocation metadata, and wherein automatically uploading the image to the remote computing system comprises tagging the image with the geolocation metadata.
16. A computing device, comprising: a media content capturing component; memory; and one or more processors operable to perform operations, the operations comprising: detecting, by the computing device, that the media content capturing component has been activated; responsive to the detecting, establishing, by the computing device, a communications channel between the computing device and a remote computing system; and 45Attorney Docket: 20-640-US-CON4 automatically uploading, to the remote computing system and by the computing device and over the communications channel, media content captured by the media content capturing component without receipt of contemporaneous user input that specifies that the media content is to be uploaded to the remote computing system
2. A computer-implemented method, comprising: capturing, by a mobile device, an image using a camera of the mobile device; detecting, by the mobile device, that the camera has been activated; responsive to the detecting, establishing a communications channel between the mobile device and a remote computing system, storing, by the mobile device, the image in memory of the mobile device; and automatically uploading, by the mobile device and via the communications channel, the image to the remote computing system without receipt of contemporaneous user input that specifies that the image is to be uploaded to the remote computing system.
18. The computing device of claim 17, wherein the capturing of the media content comprises capturing geolocation metadata associated with the media content.
15. The computer-implemented method of claim 2, wherein the capturing of the image comprises capturing geolocation metadata associated with the image.
19. The computing device of claim 18, wherein automatically uploading the media content to the remote computing system causes the remote computing system to send a message to another user to notify the another user that the media content is available to the another user, and wherein automatically uploading the media content to the remote computing system comprises tagging the media content with the geolocation metadata.
18. The computer-implemented method of claim 5, wherein the user input that specifies that images captured by the mobile device are to be automatically uploaded to the remote computing system includes user input that specifies that images captured by the mobile device are to be tagged with geolocation metadata, and wherein automatically uploading the image to the remote computing system comprises tagging the image with the geolocation metadata.  
19. The computer-implemented method of claim 10, wherein automatically uploading the image to the remote computing system comprises sending, by the mobile device, a message to the another user to notify the another user that the image is available to the another user

20. A system comprising: one or more computing devices and one or more storage devices storing instructions that are operable, when executed by the one or more computing devices, to cause the one or more computing devices to perform operations comprising: detecting that a media content capturing component has been activated; 46Attorney Docket: 20-640-US-CON4 responsive to the detecting, establishing a communications channel with a remote computing system; and automatically uploading, to the remote computing system and over the communications channel, media content captured by the media content capturing component without receipt of contemporaneous user input that specifies that the media content is to be uploaded to the remote computing system.
14. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: capturing, by a mobile device, an image using a camera of the mobile device; detecting, by the mobile device, that the camera has been activated; responsive to the detecting, establishing a communications channel between the mobile device and a remote computing system; storing, by the mobile device, the image in memory of the mobile device; and automatically uploading, by the mobile device and via the communications channel, the image to the remote computing system without receipt of contemporaneous user input that specifies that the image is to be uploaded to the remote computing system.



Regarding claims 1, 4-12, 20, the instant application claim is broader in ever aspect than the patent claim and is therefore and obvious variant thereof. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1, 4-12, 20 are generic to all that is recited in claims 2, 4-11, 18 and 14 of the patent. That is claims 1, 4-12, 20 are anticipated by claims 2, 4-11, 18 and 14 of the patent.

Regarding claims 16, 18-19 the instant application claims are directed to device to execute the method of claims 2, 15 and 18 of the patent such that the claims of the instant application are applicable to execute the method of claims 2, 15 and 18 of the patent. It would have been obvious for a person having ordinary skill in the art to modify the claims of the device of the instant application to be adopted as a method for execution by a plurality of devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Neil et al (US 8099343 B1);
Anderson, et al (US 8224776 B1);
Lee et al (US 20080127176 A1);
Ohmura et al (US 20040199303 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446